Title: To Thomas Jefferson from Lewis Kerr, 27 March 1806
From: Kerr, Lewis
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans March 27th 1806.
                        
                        I have the honor herewith to present you a copy of an exposition of the Criminal law of this Territory,
                            compiled by order of government.
                        To you, as the chief magistrate of the American Union under whose favored administration Louisiana has been
                            annexed to the United States, and one not less distinguished in the literary than in the political world, this tribute of
                            respect is particularly due from the author of the first work on the subject of jurisprudence published in the Territory
                            of Orleans.
                        As a publication worthy of your acceptance, I offer it with real diffidence; but trust that it will be
                            received as a testimony of the very high respect with which I have the honor to be 
                  Sir your very obedient servant
                        
                            
                                Ls: Kerr
                            
                        
                    